Title: Notes of Consultations with Heads of Departments, 28 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                28 July 1807
                            
                        
                        
                        July 28. The existing appropriations for fortifications being not more than sufficient for New York, Charleston & New Orleans, it is thought best to employ them entirely on those places, and leave the others till further appropriations.
                  It is thought that the Secretary of the navy should purchase on credit timber & other materials for a great number of gunboats, suppose 100. but that they should chiefly be of those kinds, which may be useful for the Navy should Congress not authorise the building gunboats. also that he should purchase on credit 500. tons of saltpetre & 100 tons of sulphur on the presumption that Congress will sanction it.
                  Our stock of swords, pistols & mortars being not sufficient, the Secretary at war will take measures for procuring a supply of the two former articles; and will keep Foxall constantly employed in making mortars, until a sufficient stock be provided.
                  The Secretary of the navy will take immediate measures for procuring from London 100. telescopes of about 10. guinea price for the establishment of Telegraphs.
                  It is agreed that about 15,000 regular troops will be requisite for garrisons, and about as many more as a disposable force, making in the whole 30,000. regulars.
                  It is also recommended to the Secretary of the navy to recruit the whole number of marines allowed by law, to wit, about 1100. principally for the service of the gunboats.
                  On the question, Under what circumstances, I may order Decatur to attack the British vessels in our waters, it is the opinion that if they should blockade any place, preventing vessels from entering or going out, or proceed systematically in taking our vessels within our waters, that the gunboats should attack them if they can do it with a good prospect of success. but Decatur is not to do this without orders from me. should they attack Norfolk, or enter Elizabeth river Decatur may attack them without waiting orders.
                  In endeavoring to obtain information of the state of the British ports to be attacked, the following will be proper objects of enquiry. 1. the regular force. 2. the force of the militia they may command, & the temper & disposition of the people, and whether armed. 3. the character of the Commanding officer. 4. the situation of the fort, whether in good repair, if requiring regular approaches, the situation of their magazines &c. 5. plans of the works, maps of the roads, what are the obstacles to the march of troops &c.
                  
                     It is agreed that Congress shall be called to meet on Monday the 26th. of October, & that we will assemble here on Monday the 5th. of October. the proclamation to issue immediately.
                  
                     
                        
                           Mr.
                           Gallatin’s estimate
                           
                           D    
                           
                        
                        
                           
                           30,000 men employed ashore & in gunboats @ 300. D
                           9,000,000
                        
                        
                           
                           Navy
                           1,500,000
                           
                        
                        
                           
                           occasional militia
                           1,000,000
                           
                        
                        
                           
                           ordnance, transportatn, fortificns
                           
                              1,500,000
                           
                           4,000,000
                        
                        
                           
                           Interest on public debt
                           
                           3,500,000
                        
                        
                           
                           All civil expences.
                           
                           
                              1,500,000
                           
                        
                        
                           
                           
                           
                           18,000,000
                        
                     
                  
                  Ways & Means.
                  
                     
                        
                           Present impost reduced by war to
                           8,000,000
                           
                        
                        
                           additional duties & taxes
                           2,500,000
                           
                        
                        
                           sales of land
                           
                              500,000
                           
                           
                        
                        
                           deficiency to be supplied by annual loan
                           
                              7,000,000
                           
                           18,000,000.
                        
                     
                  
                  besides which we must borrow annually the instalments of public debt becoming due that year.
                    